Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-39 and 41-42 are pending.
Claims 22-39 and 41-42 are allowed.

Allowable Subject Matter

The reason for allowance of claim 22 is that the closest prior art of record (Chainer), alone or in combination fails to teach, the sensitivity being a change in the power value for the one or more component(s) with respect to a change to the system temperature; the controller device setting a scale based on the amount of power needed by the one or more component(s) of the chiller plant at the chiller load; the controller device setting power setpoints for each of the one or more component(s) based on the scale; and the controller device determining a relationship between the scale and the sensitivity, wherein the sensitivity is represented as             
                ∆
            
        kW/            
                ∆
            
        lift,             
                ∆
            
        kW being the change to the power value, and             
                ∆
            
        lift being a change to a lift, in combination with other elements of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119